Case 4:18-cr-00096-RAJ-LRL Document 34 Filed 04/20/20 Page 1 of 4 PageID# 154



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division

UNITED STATES OF AMERICA,


v.                                                      CRIMINAL ACTION NO. 4:18-cr-96


DAVID LAMONT BROWN, JR.,

                       Defendant.



                           MEMORANDUM OPINION AND ORDER

       Before the Court is Ja’Varis J. Lofton’s (“Petitioner”) pro se Petition to Assert

Ownership in Forfeited Property that was forfeited in the prosecution of the above-captioned

case. ECF No. 30. For the following reasons, Petitioner’s Petition is GRANTED.

                        I. FACTUAL AND PROCEDURAL HISTORY

       During the prosecution of the above-captioned case, David Lamont Brown (“Defendant”)

entered into a plea agreement to resolve the charges against him. See ECF Nos. 15–18. As part of

Defendant’s guilty plea, he agreed to forfeit a Glock Model 17, 9mm caliber semi-automatic

pistol, serial number VUL402 (“the firearm”) and ammunition and magazines that were

recovered from him on May 13, 2018. ECF No. 20 at ¶ 1b.

       On January 27, 2020 Petitioner filed his pro se Petition to Assert Ownership in Forfeited

Property (“the Petition”). ECF No. 30. On February 20, 2020, the Court ordered the Government

to respond to the Petition. ECF No. 31. The Government filed its response on March 17, 2020.

ECF No. 32. Petitioner did not file a reply to the Government’s response, which was due on

April 6, 2020. As such, this matter is ripe for disposition.



                                                  1
Case 4:18-cr-00096-RAJ-LRL Document 34 Filed 04/20/20 Page 2 of 4 PageID# 155



                                      II. LEGAL STANDARD

        After property is seized pursuant to the preliminary forfeiture order, any third party who

claims an interest in the property to be forfeited may file a petition with the district court

contesting the forfeiture. FED. R. CRIM. P. 32.2. The district court considers this petition in an

ancillary proceeding. Id. The preliminary order of forfeiture cannot become final until after the

ancillary proceeding concludes. Id. at 32.2(b)(4)(A). The district court must first consider any

motion by the United States to dismiss the petition for lack of standing before moving to the

merits of the petition. Id. at 32.2(c)(1)(A), (B). “When the ancillary proceeding ends, the court

must enter a final order of forfeiture by amending the preliminary order as necessary to account

for any third-party rights.” Id. at 32.2(c)(2).

        The standard by which the district court is to evaluate a petition by a third party at an

ancillary proceeding is found in 21 U.S.C. § 853(n). The district court “shall amend the

[preliminary] order of forfeiture” if it “determines that the petitioner has established by a

preponderance of the evidence that ... the petitioner has a legal right, title, or interest in the

property ... [that] was vested in the petitioner rather than the defendant or was superior to any

right, title, or interest of the defendant at the time of the commission of the acts which gave rise

to the forfeiture of the property under this section.” 21 U.S.C. § 853(n)(6).

        In sum, the ancillary proceeding consists of the following four steps: (1) a petitioner files

a petition asking to be heard; (2) the district court considers any motions to dismiss filed by the

United States; (3) if the district court denies those motions, it determines whether the petitioner

has proven by a preponderance of the evidence that its interest was either vested or superior to

the defendant’s interest at the time the acts giving rise to forfeiture occurred; and (4) if the

district court concludes that the petitioner has carried its burden, the district court amends the



                                                  2
Case 4:18-cr-00096-RAJ-LRL Document 34 Filed 04/20/20 Page 3 of 4 PageID# 156



forfeiture order as needed to account for that interest. United States v. Oregon, 671 F.3d 484, 488

(4th Cir. 2012).

                                       III. DISCUSSION

       In his filing, Petitioner requests the return of the firearm and the accompanying

magazines. Though Petitioner mentions that ammunition was also stolen from him in

Defendant’s commission of his crimes, his request is limited to the return of the firearm. ECF

No. 30 (“I would like to take ownership back of such firearm containing serial number

VUL402”). The Government notes the following technical defects in the Petition: (1) the

circumstances of Petitioner’s acquisition of the firearm are not mentioned; and (2) Petitioner did

not sign his petition under penalty of perjury. See 21 U.S.C. § 853(n)(3) (outlining the

requirements for a petition to assert ownership over forfeited property). However, the

Government does not seek dismissal of the Petition and brings forth evidence that Petitioner is

the rightful owner of the firearm and the accompanying magazines. These facts satisfy the first

two steps outlined in Oregon. 671 F.3d at 488; see also Erickson v. Pardus, 551 U.S. 89, 94

(2007) citing FED. R. CIV. P. 8(f) (“a pro se [filing], however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers”).

       Based on the parties’ filings, the Court makes the following additional factual findings:

(1) Petitioner lawfully purchased the firearm from Bob’s Gun Shop, a federal firearm licensee on

February 26, 2015; (2) the firearm was subsequently stolen from Petitioner’s home by

Defendant; (3) Petitioner reported the theft of his firearm to the police near the time it was

stolen; and (4) Petitioner is not presently barred from possessing a firearm. ECF No. 32 at 4

(outlining the Government’s verification of Petitioner’s factual claims). Therefore, Petitioner is

entitled to the return of the firearm and accompanying magazines, pursuant to § 853(n)(6)(A).



                                                3
Case 4:18-cr-00096-RAJ-LRL Document 34 Filed 04/20/20 Page 4 of 4 PageID# 157



                                   IV. CONCLUSION

       Based on the foregoing, the Petition is GRANTED. The final forfeiture order will be

amended to recognize the superiority of Petitioner’s ownership interest in the firearm and

accompanying magazines over the ownership interests of the Defendant and the Government.

       The Court DIRECTS the Clerk to provide copies of this Order to Petitioner and the

United States Attorney.

              IT IS SO ORDERED.

Newport News, Virginia
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBB
$SULO
                                                         8QLWHG6WDWHV'LVWULFW-XGJH




                                               4
